Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION- Election/Restriction, species restrictions
This application contains claims directed to the following patentably distinct species. 
a) In claim 89, Applicant must elect one or more than one of the MCTs listed in the claim.  Applicant must state the exact number of items elected and the exact identity of each item elected.  This election will be applied to all of the dependent claims.  
b) In claim 89, Applicant must elect one of the three dosage forms of the composition listed in the claim.  This election will be applied to the claims that depend from claim 89 and to their dependent claims.  
c) In the combination of claims 91-93, 98, 99, 109, 114, 118, 121, 124, 132 and 134, Applicant must elect one of the fourth components in the composition.  For example, Applicant may elect that the fourth component is gelatin in claim 91.  These claims will be withdrawn or examined in accordance with Applicant’s election.
d) If Applicant elects the organic acids in claim 92, in claim 92, Applicant must elect one or more than one of the organic acids listed in the claim.  Applicant must state the exact number of items elected and the exact identity of each item elected.
e) In claim 94, Applicant must elect one or more than one of the categories of terpenes listed in the claim.  Applicant must state the exact number of items elected and the exact identity of each item elected.  This election will be applied to all parallel claims that recite the same set of categories of terpenes, e.g., claims 105 and 119.
f) Consistent with the election in (e) above, in claim 95, Applicant must elect one or more than one of the terpenes listed in the claim.  Applicant must state the exact number of items elected and the exact identity of each item elected.  This election will be applied to all parallel claims that recite the same set of terpenes, e.g., claims 103, 106, 117, 120, 127 and 131.
g) If Applicant elects the flavoring ingredient as the fourth component in the composition (claim 
h) If Applicant elects the plurality of chemical compounds as the fourth component in the composition (claim 132), in the combination of claims 133 and 134, Applicant must elect one of the pluralities listed in one of these claims.  Applicant must state the exact item that is elected.  If Applicant elects the elements in claim 133, Applicant should explain what the elements are elements of.  If the elements are elements listed in the chemical periodic table of the elements, Applicant may state that such is the meaning of the claim.  If the elements are certain molecules or substances or compounds or complexes or compositions, or things that are not biological or chemical, Applicant should explain exactly what the elements are.  
i) If Applicant elects the plurality of cannabinoids in claim 134 in (h) above, in claim 135, Applicant must elect one or more than one of the cannabinoids listed in the claim.  For each cannabinoid that is elected, Applicant must elect whether that cannabinoid is the cannabinoid itself or an analogue of the cannabinoid or a derivative of the cannabinoid.  As analogues have the same function but a different structure, for each analogue that is elected, Applicant must indicate the structure of the elected analogue.  Applicant must state the exact number of items elected and the exact identity of each item elected.
The species are independent or distinct because each species has a different structure and different biological, chemical and therapeutic/medical properties (different categories of cannabis terpenes, different cannabis terpenes in each category, different medium-chain triglycerides (MCTs), different dosage forms, different formulation agents, different categories of fourth components in the composition, different compounds/molecules/substances in each category of fourth components, different sweeteners, different flavoring ingredients, different organic acids, different essential oils, different sets of pluralities of chemical compounds, different compounds in each plurality of compounds, different cannabinoids).  In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 
	Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and simple request.  Once the signed form is submitted online, it will become part of the PTO's image database (PAIR for Applicants) and nothing else need be filed.  The advantage of completing this form at this time is that, should Examiner find the claims allowable with an examiner’s amendment, Examiner will be able to send you the examiner’s amendment by e-mail, which would greatly expedite prosecution.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-02-24